DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14, 16-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isao et al (JP2000000691,translation PTO ) in view of Verkuijl et al (WO 2006/112689 counterpart US 20080193218 & US 7713000) and Siebert et al (US 6273320).

14. (New) A method of welding a first pipe section 1 and a second pipe section 2 together at sea (intended use)when laying a pipeline to a sea-bed(condition,abstract,intended use), wherein the method comprises: bringing together the first pipe section and the second pipe 
Isao teaches a method using a measurement system configured to measure using a clamp for clamping two pipe sections together in a fixed position. In paragraph 10,18,24-32 Isao teaches : 
[0010] [Problem to be solved by the invention] Although what can accomplish welding operation with the sufficient efficiency in which such a welding machine portion and a welding-grooves doubling device part do not interfere was publicly known, in order to stretch the jig for welding-grooves doubling in operating an oil hydraulic cylinder etc., to steadfast-resemble piping or apparatus and to fix to a piping inner surface, [ the conventional welding-grooves doubling device ] It is impossible to absorb deformation and the action of piping under welding, we are anxious about the phenomenon which 
[0018]4 shows the distribution power board for operating and controlling the welding-grooves doubling device 3 of a pipe distantly. The configuration equipment arranged after the distribution power board 4 shows the baby compressor 5 for holding the pneumatics of the welding-grooves doubling device 3 of a pipe, when the air supply 24 within a station and the air supply 24 within a station in the nuclear power plant usually used by operation are intercepted. Therefore, it shall suppose that it carries out by remote control except the work which attaches the welding-grooves doubling device 3 of a pipe with the piping 1 and 2, and shall install the distribution power board 4, the baby compressor 5, and the hose 6 in the position of the zone where a dose of radioactivity is low in a nuclear power plant. [Emphasis added.] 
[0024]The front side prop means 3b is also provided with the same composition as the rear part side prop means 3a, The frame 14 is equipped with the three front forcing axes 18 by 120 arrangement of an equiangular distance, enabling the free slide to the radial direction of the piping 1, The front cylinder 16 which is a prop driving source of the front side prop means 3b is fixed to the front cylinder presser-foot frame 17, The fixed coupling is carried out to the front cylinder shaft 23 of the front cylinder 16, and the arm 8 is rotatably connected with the front cylinder presser-foot frame 17, the frame 14, and the front forcing axis 18 via the axis of rotation. 
[0025]Like the rear part side prop means 3a, by the spring 12, the spherical type tip 11 in the holding metal fittings 10 is pushed on the radial direction outside of the piping 2 by the end from piping 2 inner surface of the front forcing axis 18 of the front side prop means 3b, and it is equipped with it. 
[0026]By fixing frame 14 mutual portion by the main shaft 15, it is unified and let such each front part side prop means 3b of composition and the rear part side prop means 3a be the welding-grooves doubling device 3 of a pipe. 
[0027]The main shaft 15 and each cylinder shaft 13 and 23 are arranged on a straight line. 
[0028]The welding-grooves doubling device 3 of a pipe is guided with the guide roller 22 of circumferential 3 direction provided by the rear part of the welding-grooves doubling device 3 of a pipe, and is inserted in a piping inner surface. 
[0029]Then, in order to adjust with the distribution power board 4 the air supplied from the air supply 24 or the baby compressor 5 and to operate the rear part side prop means 3a of the welding-grooves doubling device 3 of a pipe first, Send an air into the rear cylinder 7 and it draws the rear cylinder shaft 13 into the rear cylinder 7, If the interval of the frame 14 and the rear cylinder presser-foot frame 25 is narrowed, The angle which each arm 8 accomplishes spreads, the three rear forcing axes 9 slide to the frame 14, and it marches out to the radius outside direction of the piping 2, The spherical type tip 11 is pressed against the inner surface of the piping 2, half degree compression of the compression stroke is carried out for the spring 12, and in the repulsive force by the compression, the spherical type tip 11 pushes on the inner surface of the piping 2, and hits.
Thus, the piping 2 is restrained in the circumferential 3 direction by the inner surface of the piping 2.
[0030]Then, in order to operate the front prop means 3b side, send in air similarly with having operated the rear prop means 3a side to the front cylinder 16, and it draws the cylinder shaft 23 into the front cylinder 16, If the interval of the frame 14 and the front cylinder presser-foot frame 17 is narrowed, The angle which each arm 8 accomplishes spreads, the three front forcing axes 18 slide to the frame 14, and it marches out to the radius outside direction of the piping 1, The spherical type tip 11 is pressed against the inner surface of the piping 1, half degree compression of the compression stroke is carried out for the spring 12, and in the repulsive force by the compression, the spherical type tip 11 pushes on the inner surface of the piping 1, and hits. Thus, the piping 1 is restrained in the circumferential 3 direction by the inner surface of the piping 1. 
[0031]Since the main shaft 15 will unify the front prop means 3b and the rear prop means 3a if such a restraint is performed, as unified, the axis line of each piping 1 and 2 corresponds, and each piping 1 and 2 is doubled in the welding grooves Y. 
[0032]Fig.4 is an expanded sectional view of the welding grooves Y of Fig.2. When carrying out butt welding of the piping 1 and 2, it is necessary to maintain the insert ring 27 which carried out the tack weld to the piping 1 side as shown in Fig.4, and the range (0-0.5 mm) which does not have a welding construction top problem in the gap 26 between the piping 2.[Emphasis added.] 

Thus Isao teaches a method using a measurement system configured to measure a distance...two pipe sections and clamping members in a fixed position. 43 is an illumination light and 42 is a camera. Fig 2 shows a clamp described above: 


    PNG
    media_image1.png
    218
    409
    media_image1.png
    Greyscale


 Fig 4 shows measurement: 




[0042]It enables it to have controlled each of these motor 35, 38, and 39, the sensor 41 for welding back wave monitoring, the miniature camera 42 for inner surface monitoring, and the illumination light 43 by the cable from the remote place point besides piping. 


[0043]lf the additional equipment of such a monitoring instrument is carried out to Fig. 1 and the welding-grooves doubling device 3 of the pipe of Fig.2, welding-grooves doubling of the piping 1 and 2 and the buffer action of deformation by welding will be obtained like Fig. 1 and the welding-grooves doubling device 3 of the pipe of Fig.2, and the following monitoring operations will be obtained. [0044]That is, after doubling the welding grooves of the piping 1 and 2 with the welding-grooves doubling device 3, the lighting from the illumination light 43 is applied to the welding grooves Y, the doubling condition is imaged with the miniature camera 42 for inner surface monitoring, and it projects on the monitoring screen besides piping, and checks the doubling condition of welding grooves from a piping inner surface. The motor 38 is worked first, the cart 37a is moved for being along rail 37, and it is made to move so that the check can be performed, and the welding grooves Y may enter in the view of the miniature camera 42 for inner surface monitoring. It controls so that the motor 39 is worked, the movable carriage 40 is moved to a piping radial direction if needed and the welding grooves Y enter in the view of the miniature camera 42 for inner surface monitoring. After that, the motor 35 is worked, the cover and frame 36 is rotated by the circumference of the main shaft 15 to along a welding-grooves Y inner circumference enclosure, and the doubling condition of the welding grooves Y is checked over the whole periphery. 
[0045]ln order to monitor the welding back wave at the time of the welding although the welding grooves Y are welded from the peripheral wall side of the piping 1 and 2 if the doubling check of welding grooves finishes, in the position which can monitor the welding grooves Y like the miniature camera 42 for inner surface monitoring, it works and controls and positions the motor 38 for the sensor 41 for welding back wave monitoring. It controls so that the motor 39 is worked, the movable carriage 40 is moved to a piping radial direction and the welding grooves Y enter in the view of the miniature camera 42 for inner surface monitoring. 
[0046]Next, the motor 35 is worked and controlled in accordance with the speed which welds the welding grooves Y of the piping 1 and 2, and the situation of the present welding area enables it to monitor with a welding start by the miniature camera 42 for inner surface monitoring, or the sensor 41 for welding back wave monitoring. It is transmitted with a cable out of piping as well as the miniature 
[0048]By doing in this way, it becomes possible to check the back corrugated form and the dimension after the time of welding, or Page 20 welding from a remote place point with an image etc. [Emphasis added.] 

See 26 in fig 4, para 32 of Isao for example. See remote control in para 18 and rotational capability in claim 3 of Isao. The PTO position is that Isao measures as shown in fig 4 and para 32. 
Verkuijl teaches that too(fig 7,8A,8B). It teaches measuring if Isao does not so express. See para 60 in the present specification. The clamping action is taught to be fixed as quoted and emphasized above. A clamp is a clamp; according to paragraphs 24+ the frame marches out. Fixed is fixed. The welded product is aligned within Appellants’ dimension for the purpose of butt welding in a nuclear power plant, paragraph 18 of Isao. These are sophisticated. Page 21 operations having state of the art control rooms. 
If the claims differ in a measurement system, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the optical/control system of Isao. 
Verkuijl teaches a hi lo measurement system as admitted in the present specification, to enhance measurement/alignment capability inside or outside (fig 14,col 13 line 20-65.col 15 line 1-5, 35-65,c 6 l 30-40):
61)    (c2) determining, on the basis of the wall thickness data or nose thickness data, for each sensing device location a position of a first opposite point located on an opposite side of the pipe wall or nose tip wall from the first point, and determining a position of a second opposite point located on an opposite side of the pipe wall or nose tip wall from the second point; and 

(62)    (c3) determining the target position on the basis of the first and second opposite point positions or on the basis of a combination of the first and second point positions and the first and second opposite point positions. 

(63)    Advantageously, the measurements can be performed along the outside of the pipe sections, while using the measurements for aligning the inner walls of the respective pipe sections with one another. Alternatively, the measurements may be performed from the inside of the pipe sections, while using the measurements for aligning the outer walls of the pipe sections with one another. Using wall thickness data is particularly useful in a second or further step (c). 

(64)    Alternatively, the measurements may be performed from either the inside or the outside of the pipe sections, while using the measurements for aligning both the inner and outer walls as accurately as possible with one another. (emphasis added.)
 
Measurements can be inside or outside a pipe.
Verkuijl teaches that as noted in the abstract, elements 89a,89b,89c etc.:
                        
    PNG
    media_image2.png
    183
    238
    media_image2.png
    Greyscale
 
The invention relates to a method for positioning an end (19) of a first pipe section (14) relative to an end (20) of a second pipe section (18), the method comprising: (a) prepositioning the end (19) of the first pipe section (14) near the end (20) of the second pipe section (18), defining a connection area (51) comprising the respective ends (19, 20) of the first and second pipe sections (14, 18); (b) performing a measuring process comprising a plurality of measuring steps, each measuring step comprising: (bl) moving a sensing device (86) to a location (89a, 89b, 89c) near the connection area (51); (b2) automatically measuring the location (89a, 89b, 89c) of the sensing device (86) relative to a reference location (87); (b3) automatically measuring point positions (98a, 98b, 98c, 98d) of points on the ends (19, 20) of the first and second pipe sections (14, 18) relative to the sensing device location (89a, 89b, 89c); (c) determining a target position of the end (19) of the first pipe section (14) relative to the end 20) of the second pipe section (18) on the basis of the measured point positions (98a, 98b, 98c, 98d); and (d) moving at least one of the first and second pipe sections (14, 18) in order to obtain the target position.

See para 60 in present application regarding known measurement: 
[0060] The laser light and camera system of the hi-lo measurement system may be in a form similar to that utilised in W02006/112689 [Verkuijl]. The hi-lo measurement system may utilise means other than a laser light and camera system to perform the measurement. The light source may for example be a noncoherent, but sharply focused, light source. The camera system may be able to map the geometry of the weld joint without the need for any reference light source. As another alternative, a mechanical, contact-based, measurement system may for example be employed. [Insert and emphasis added. Grammatical errors in original.]

and page 2 of Verkuijl-also indicated in the art as ‘high-low’ or eccentricity-, fig 12A, 12B and measurement 114, along with Siebert fig 1,2,8 which shows equipment and processing to provide a measure of the misalignment of the outer surface of the pipes at the weld position:           
    PNG
    media_image3.png
    491
    514
    media_image3.png
    Greyscale


The advantage if needed is enhanced measurement/alignment capability. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the Isao measurement control system with the hi low measurement system of Verkuijl and Siebert to enhance measurement/alignment capability.

17. (New) The method according to claim 16, wherein the measuring of the hi-lo values comprises rotating the hi-lo measurement system about the substantially coaxial longitudinal axes of the first and second pipe sections(fig 3,6,7).  
18. (New) The method according to claim 14, wherein the clamping of the first pipe section and second pipe section includes positioning one end of the first pipe section to contact one end of the second pipe section to define therebetween the joint to be welded(fig 1,5,6,7).  
19. (New) The method according to claim 14, wherein the welding together of the first pipe section and the second pipe section is performed wholly from the exterior of the first pipe section and the second pipe section(par 7,conventional).  
20. (New) The method according to claim 14, wherein the joint to be welded lies along a line which extends around the circumference of the first pipe section and the second pipe section, and wherein the welding together of the first pipe section and the second pipe section is performed while the line of the joint to be welded is unsupported from the interior of the first pipe section and the second pipe section(par 7, conventional).  
21. (New) The method according to claim 14, wherein the determining comprises electronically processing data from the hi-lo measurement system acquired during the measuring of the hi-lo values by comparing the hi-lo values with reference data defining an acceptable range of hi-lo values for welding, and automatically determining whether the hi-lo values are 
22. (New) The method according to claim 14, wherein the hi-lo measurement system is an optical measurement system. (Verkuijl c 3 l 49)

23. (New) The method according to claim 22, wherein the hi-lo measurement system includes a light source arranged to illuminate the inner surface of the first pipe section and the inner surface of the second pipe section at the plurality of the different points around the circumference of the first pipe section and the second pipe section where the hi-lo values are measured. (Verkuijl c 8 l 49)

24. (New) The method according to claim 23, wherein the light source is a laser light source. (Verkuijl c 8 l 49)

25. (New) A method of welding a first pipe section and a second pipe section together at sea when laying a pipeline to a sea-bed, wherein the method comprises: bringing together the first pipe section and the second pipe section, wherein the first pipe section forms a part of the pipeline being laid to the sea-bed, and the second pipe section is a free pipe section to be welded to the end of the pipeline; positioning a clamping system in both an interior of the first pipe section and in an interior of the second pipe section, the clamping system comprising a clamp body, a plurality of expandable clamp members mounted on the clamp body, and a measurement system mounted on the clamp body, the expandable clamp members being radially expandable relative to the clamp body in a radial direction, the expandable clamp members including a first 

26. (New) The method according to claim 25, further comprising a step of: determining, based on the measurement, whether the joint should be welded or whether the first pipe section and the second pipe section should be re-aligned and the clamping, measuring and determining should be repeated, wherein welding occurs when it is determined that the first pipe section and the second pipe section should be welded. (conditional does not have to be performed in claim interpretation Schulhauser) (Verkuijl abstract,c 4 l 46).

27. (New) The method according to claim 26, wherein the determining comprises electronically processing data from the hi-lo measurement system acquired during the measuring of the hi-lo values by comparing the hi-lo values with reference data defining an acceptable range of hi-lo values for welding, and automatically determining whether the hi-lo values are within the acceptable range for welding based on the comparing of the hi-lo values with the reference data. (Verkuijl abstract,c 8 l 40-50).
Claims 14, 16-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yasukata et al (JP2000153356,translation PTO ) in view of Verkuijl et al (WO 2006/112689 counterpart US 20080193218 & US 7713000) and Siebert et al (US 6273320).
Yasukata discloses for claim 14: 14. (New) A method of welding a first pipe section and a second pipe section together at sea when laying a pipeline to the sea-bed, wherein the method comprises: positioning a clamping system in both an interior of the first pipe section 
fixed. 
Verkuijl teaches a hi lo measurement system as admitted in the present specification, to enhance measurement/alignment capability(fig 14,col 13 line 20-65.col 15 line 1-5, 35-65,c 6 l 30-40):
61)    (c2) determining, on the basis of the wall thickness data or nose thickness data, for each sensing device location a position of a first opposite point located on an opposite side of the pipe wall or nose tip wall from the first point, and determining a position of a second opposite point located on an opposite side of the pipe wall or nose tip wall from the second point; and 

(62)    (c3) determining the target position on the basis of the first and second opposite point positions or on the basis of a combination of the first and second point positions and the first and second opposite point positions. 

(63)    Advantageously, the measurements can be performed along the outside of the pipe sections, while using the measurements for aligning the inner walls of the respective pipe sections with one another. Alternatively, the measurements may be performed from the inside of the pipe sections, while using the measurements for aligning the outer walls of the pipe sections with one another. Using wall thickness data is particularly useful in a second or further step (c). 

(64)    Alternatively, the measurements may be performed from either the inside or the outside of the pipe sections, while using the measurements for aligning both the inner and outer walls as accurately as possible with one another. (emphasis added.)

Verkuijl teaches that as noted in the abstract, elements 89a,89b,89c etc.:
                        
    PNG
    media_image2.png
    183
    238
    media_image2.png
    Greyscale
 


See para 60 in present application regarding known measurement: 
[0060] The laser light and camera system of the hi-lo measurement system may be in a form similar to that utilised in W02006/112689 [Verkuijl]. The hi-lo measurement system may utilise means other than a laser light and camera system to perform the measurement. The light source may for example be a noncoherent, but sharply focused, light source. The camera system may be able to map the geometry of the weld joint without the need for any reference light source. As another alternative, a mechanical, contact-based, measurement system may for example be employed. [Insert and emphasis added. Grammatical errors in original.]

and page 2 of Verkuijl-also indicated in the art as ‘high-low’ or eccentricity-, fig 12A, 12B and measurement 114, along with Siebert fig 1,2,8 which shows equipment and processing 
    PNG
    media_image3.png
    491
    514
    media_image3.png
    Greyscale


The advantage if needed is enhanced measurement/alignment capability. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the Yasukata measurement control system with the hi low measurement system of Verkuijl and Siebert to enhance measurement/alignment capability.
16. (New) The method according to claim 14, wherein the first pipe section possesses a longitudinal axis, the second pipe section possesses a longitudinal axis, the longitudinal axis of the first pipe section is substantially coaxial with the longitudinal axis of the second pipe section after the clamping of the first and second pipe sections(abstract and fig 1-7).  
17. (New) The method according to claim 16, wherein the measuring of the hi-lo values comprises rotating the hi-lo measurement system about the substantially coaxial longitudinal axes of the first and second pipe sections(abstract and fig 1-7).  
18. (New) The method according to claim 14, wherein the clamping of the first pipe section and second pipe section includes positioning one end of the first pipe section to contact abstract and fig 1-7).  
19. (New) The method according to claim 14, wherein the welding together of the first pipe section and the second pipe section is performed wholly from the exterior of the first pipe section and the second pipe section(abstract and fig 1-7,conventional).  
20. (New) The method according to claim 14, wherein the joint to be welded lies along a line which extends around the circumference of the first pipe section and the second pipe section, and wherein the welding together of the first pipe section and the second pipe section is performed while the line of the joint to be welded is unsupported from the interior of the first pipe section and the second pipe section(abstract and fig 1-7, conventional).  
21. (New) The method according to claim 14, further comprising electronically processing data from the hi-lo measurement system acquired during the measuring of the hi-lo values by comparing the hi-lo values with reference data and automatically determining whether the first and second pipe sections are sufficiently well aligned for welding based on the comparing of the hi-lo values with the reference data(Verkuijl col 14 line 60-col 15 line 3).
22. (New) The method according to claim 14, wherein the hi-lo measurement system is an optical measurement system.(Verkuijl c 3 l 49)

23. (New) The method according to claim 22, wherein the hi-lo measurement system includes a light source arranged to illuminate the inner surface of the first pipe section and the inner surface of the second pipe section at the plurality of the different points around the circumference of the first pipe section and the second pipe section where the hi-lo values are measured. (Verkuijl c 8 l 49)

24. (New) The method according to claim 23, wherein the light source is a laser light source. (Verkuijl c 8 l 49)


25. (New) A method of welding a first pipe section and a second pipe section together at sea when laying a pipeline to a sea-bed, wherein the method comprises: bringing together the first pipe section and the second pipe section, wherein the first pipe section forms a part of the pipeline being laid to the sea-bed, and the second pipe section is a free pipe section to be welded to the end of the pipeline; positioning a clamping system in both an interior of the first pipe section and in an interior of the second pipe section, the clamping system comprising a clamp body, a plurality of expandable clamp members mounted on the clamp body, and a measurement system mounted on the clamp body, the expandable clamp members being radially expandable relative to the clamp body in a radial direction, the expandable clamp members including a first set of clamp members and a second set of clamp members, the measurement system being mounted between the first set of clamp members and the second set of clamp members in a longitudinal direction of the clamp body; wherein the measurement system is an optical measurement system comprising a laser light source, the measurement system being configured to measure a hi-lo value at a plurality of different points around an inner circumference of the first pipe section and an inner circumference of the second pipe section when the first pipe section and the second pipe section are clamped together by the clamping system; wherein the hi-lo value at each of the plurality of different points around the inner circumference of the first pipe section and the inner circumference of the second pipe section is the distance between the 

26. (New) The method according to claim 25, further comprising a step of: determining, based on the measurement, whether the joint should be welded or whether the first pipe section and the second pipe section should be re-aligned and the clamping, measuring and determining should be repeated, wherein welding occurs when it is determined that the first pipe section and 

27. (New) The method according to claim 26, wherein the determining comprises electronically processing data from the hi-lo measurement system acquired during the measuring of the hi-lo values by comparing the hi-lo values with reference data defining an acceptable range of hi-lo values for welding, and automatically determining whether the hi-lo values are within the acceptable range for welding based on the comparing of the hi-lo values with the reference data. (Verkuijl abstract,c 8 l 40-50).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See JP 2000153356 supplied by applicant, fig 1,2,3,4,6,7. 
See jig 4 WO 60166168, EP 657670 for conventional welding together of the first pipe section and the second pipe section is performed while the line of the joint to be welded is unsupported from the interior of the first pipe section and the second pipe section.

Applicant’s attention is again directed to fig 4 in its publication and par 39 as well as former claim 30.
Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive.
Verkuijl teaches a hi lo measurement system as admitted in the present specification, to enhance measurement/alignment capability inside or outside (fig 14,col 13 line 20-65.col 15 line 1-5, 35-65,c 6 l 30-40):
) determining, on the basis of the wall thickness data or nose thickness data, for each sensing device location a position of a first opposite point located on an opposite side of the pipe wall or nose tip wall from the first point, and determining a position of a second opposite point located on an opposite side of the pipe wall or nose tip wall from the second point; and 

(62)    (c3) determining the target position on the basis of the first and second opposite point positions or on the basis of a combination of the first and second point positions and the first and second opposite point positions. 

(63)    Advantageously, the measurements can be performed along the outside of the pipe sections, while using the measurements for aligning the inner walls of the respective pipe sections with one another. Alternatively, the measurements may be performed from the inside of the pipe sections, while using the measurements for aligning the outer walls of the pipe sections with one another. Using wall thickness data is particularly useful in a second or further step (c). 

(64)    Alternatively, the measurements may be performed from either the inside or the outside of the pipe sections, while using the measurements for aligning both the inner and outer walls as accurately as possible with one another. (emphasis added.)
 
Measurements can be inside or outside a pipe.
Applicant’s attention is again directed to fig 4 in its publication and par 39 as well as former claim 30.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761